JS 44C/SDNY                    Case 1:19-cv-06905-PAE CIVIL
                                                      Document
                                                            COVER2SHEET
                                                                    Filed 07/24/19 Page 1 of 2
REV. 06/01/17
                            The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                            other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                            United States in September 197 4, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                        DEFENDANTS
Hello I am Elliot, Inc.                                                                           Derek J. Sine, Vander Holdings, LLC, Vander Global, LLC, and Vander
                                                                                                  Group, LLC.

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                               ATTORNEYS (IF KNOWN)
Tor Ekeland,Tor Ekeland Law, PLLC, 195 Montague St. 14th Fir., Brooklyn,
NY 11201 (718) 737-7264; Mark Jaffe, TorMark Law LLP, 2120 University
Ave# 228, Berkeley, CA 94704, (415) 770-0398
CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                             (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

    15 U.S.C. §§ 1051 et seq., Trademark Infringement
                                                                                                                                                                Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No [aYes D

If yes, was this case Vol.          D lnvol. D      Dismissed. No        D    Yes   D     If yes, give date                                            & Case No.                             _

Is THIS AN INTERNATIONAL ARBITRATION CASE?                  No�               Yes   D
(PLACE AN [x] IN ONE BOX ONLY)                                               NATURE OF SUIT
                                    TORTS                                                                                         ACTIONS UNDER STATUTES



CONTRACT                            PERSONAL INJURY                  PERSONAL INJURY              FORFEITURE/PENAL TY             BANKRUPTCY                         OTHER STATUTES
                                                                     [ ] 367 HEALTHCARE/
                                                                                                                                                                     [ ] 375 FALSE CLAIMS
[   ]   110       INSURANCE         [ ] 310 AIRPLANE                 PHARMACEUTICAL PERSONAL      [ ] 625 DRUG RELATED            [ ] 422 APPEAL
[   ]   120       MARINE            [ ] 315 AIRPLANE PRODUCT         INJURY/PRODUCT LIABILITY                                              28 USC 158                [ ] 376 QUI TAM
                                                                                                   SEIZURE OF PROPERTY
[   ]   130       MILLER ACT                  LIABILITY              [ ] 365 PERSONAL INJURY             21 USC 881               [ ] 423 WITHDRAWAL                 [ ] 400 STATE
[   ]   140       NEGOTIABLE        [ ] 320 ASSAULT, LIBEL &                  PRODUCT LIABILITY                                            28 USC 157                         REAPPORTIONMENT
                  INSTRUMENT                  SLANDER                [ ] 368 ASBESTOS PERSONAL    [ ] 690 OTHER                                                        ] 410 ANTITRUST
[ ] 150           RECOVERY OF       [ ] 330 FEDERAL                           INJURY PRODUCT                                                                           ] 430 BANKS & BANKING
                  OVERPAYMENT &               EMPLOYERS'                      LIABILITY           PROPERTY RIGHTS                                                      ] 450 COMMERCE
                  ENFORCEMENT                 LIABILITY                                                                                                                ] 460 DEPORTATION
                  OF JUDGMENT       [ ] 340 MARINE                   PERSONAL PROPERTY            [ ] 820 COPYRIGHTS                                                   ] 470 RACKETEER INFLU-
[ ] 151           MEDICARE ACT      [ ] 345 MARINE PRODUCT                                        [ ] 830 PATENT                                                              ENCED & CORRUPT
[ ] 152           RECOVERY OF                 LIABILITY              [ ] 370 OTHER FRAUD                                                                                      ORGANIZATION ACT
                                                                                                  [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION
                  DEFAULTED         [ ] 350 MOTOR VEHICLE            [ ] 371 TRUTH IN LENDING                                                                                 (RICO)
                  STUDENT LOANS     [ ] 355 MOTOR VEHICLE                                         1,/] 840 TRADEMARK                                                 [ ] 480 CONSUMER CREDIT
                  (EXCL VETERANS)             PRODUCT LIABILITY                                                                   SOCIAL SECURITY                    [ ] 490 CABLE/SATELLITE TV
[ ] 153           RECOVERY OF       [ ] 360 OTHER PERSONAL
                  OVERPAYMENT                 INJURY                 [ ] 380 OTHER PERSONAL       LABOR                           [   ]   861   HIA (1395ff)         [ ] 850 SECURITIES/
                  OF VETERAN'S       [ ] 362 PERSONAL INJURY -                PROPERTY DAMAGE                                     [   ]   862   BLACK LUNG (923)              COMMODITIES/
                  BENEFITS                   MED MALPRACTICE         [ ] 385 PROPERTY DAMAGE      [ ] 710 FAIR LABOR              [   ]   863   DIWC/DIWW (405(g))            EXCHANGE
[ ] 160           STOCKHOLDERS                                                PRODUCT LIABILITY             STANDARDS ACT         [   ]   864   SSID TITLE XVI
                  SUITS                                                                           [ ] 720 LABOR/MGMT              [   ]   865   RSI (405(g))
[ ] 190           OTHER                                              PRISONER PETITIONS                     RELATIONS                                                [ ] 890 OTHER STATUTORY
                  CONTRACT                                           [ ] 463 ALIEN DETAINEE       [ ] 740 RAILWAY LABOR ACT                                                   ACTIONS
[ ] 195           CONTRACT                                           [ ] 510 MOTIONS TO           [ ] 751 FAMILY MEDICAL          FEDERAL TAX SUITS                  [ ] 891 AGRICULTURAL ACTS
                  PRODUCT           ACTIONS UNDER STATUTES                    VACATE SENTENCE     LEAVE ACT (FMLA)
                  LIABILITY                                                   28 USC 2255                                       [ ] 870 TAXES (U.S. Plaintiff or
[ ] 196       FRANCHISE             CIVIL RIGHTS                     [ ] 530 HABEAS CORPUS        [ ] 790 OTHER LABOR                    Defendant)                  [ ] 893 ENVIRONMENTAL
                                                                     [ ] 535 DEATH PENAL TY                LITIGATION           [ ] 871 IRS-THIRD PARTY                       MATTERS
                                                                     [ ] 540 MANDAMUS & OTHER     [ ] 791 EMPL RET INC                   26 USC 7609                 [ ] 895 FREEDOM OF
                                    [ ] 440 OTHER CIVIL RIGHTS
                                                                                                           SECURITY ACT (ERISA)                                               INFORMATION ACT
                                            (Non-Prisoner)
REAL PROPERTY                                                                                                                                                        [ ] 896 ARBITRATION
                                    [ ] 441 VOTING                                                IMMIGRATION
                                                                                                                                                                     [ ] 899 ADMINISTRATIVE
[ ] 210          LAND               [ ] 442 EMPLOYMENT               PRISONER CIVIL RIGHTS
                 CONDEMNATION       [ ] 443 HOUSING/                                                                                                                    PROCEDURE ACT/REVIEW OR
                                                                                               [ ] 462 NATURALIZATION
[ ]220           FORECLOSURE                   ACCOMMODATIONS        [ ] 550 CIVIL RIGHTS               APPLICATION                                                     APPEAL OF AGENCY DECISION
[ ]230           RENT LEASE&         [ ] 445 AMERICANS WITH          [ ] 555 PRISON CONDITION  [ ] 465 OTHER IMMIGRATION                                               [ ] 950 CONSTITUTIONALITY OF
                 EJECTMENT                     DISABILITIES -        [ ] 560 CIVIL DETAINEE             ACTIONS
                                               EMPLOYMENT                                                                                                              STATE STATUTES
[ ] 240          TORTS TO LAND                                          CONDITIONS OF CONFINEMENT
[ ] 245          TORT PRODUCT         [ ] 446 AMERICANS WITH
                 LIABILITY                     DISABILITIES -OTHER
[ ] 290          ALL OTHER             [ ] 448 EDUCATION
                 REAL PROPERTY




              Check if demanded in complaint:
                                                                              DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

D             CHECK IF THIS IS A CLASS
              UNDER F.R.C.P. 23
                                                ACTION                        AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
                                                                              IF SO, STATE:

DEMAND$����-OTHER����_JUDGE�����������DOCKETNUMBER'--����-
Check YES only if demanded in complaint
JURY DEMAND: � YES O\Jo                                                       NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-06905-PAE Document 2 Filed 07/24/19 Page 2 of 2
